UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
DARNEL POWELL BEY,

                          Plaintiff,
                                                                       MEMORANDUM AND ORDER
        - against -                                                      19-CV-5304 (RRM) (PK)

ROBIN B. CAMPANELLI, et al.,

                          Defendants.
-------------------------------------------------------------------X
ROSL YNN R. MAUSKOPF, United States District Judge.

        On September 16, 2019, plaintiff Darnel Powell Bey filed this prose action, alleging,

inter alia, mistreatment in connection with his arrest in Nassau County, New York. (Campi.

(Doc. No. l ).) By letter dated September 17, 2019, Powell Bey was notified that he failed to pay

the requisite filing fee, and that he had fourteen days to pay the fee or to file an appl ication to

proceed informa pauperis. (9/ 17/2019 Letter (Doc. No. 2).) Powell Bey failed to respond by

the deadline. I-le subsequently filed an informa pauperis application on October 4, 2019, (IFP

Mot. (Doc. No . 4)), along w ith a motion for an extension of time, (Mot. for Extension (Doc. No.

5)). For the reasons set forth below, Powell Bey's motion to proceed informa pauperis is denied

without prejudice.

                                               DISCUSSSION

        Under 28 U.S.C. § 1914(a), the filing fee to commence a civil action is $350, plus an

additional $50, for a total of $400. The Court may waive the filing fee, however, and permit a

plaintiff to proceed informa pauperis ("IFP") upon a finding that he is indigent. See 28 U.S.C. §

19 15; see also Lampman v. Friedman & Levine, Inc. , No. 07-CV-3423 (SLT) (LB), 2007 WL

247 1725, at *1 (E.D.N.Y. Aug. 30, 2007). The determination of whether a -plaintiff q ualifies for
lFP status is within the discretion of the district cou11. See DiCianni v. Pearson Educ., No. 10-

CV-206 (RJD) (LB), 20 10 WL 1741 373, at * l (E. D.N.Y. Apr. 30, 2010).

       Here, Powell Bey failed to pay the requi site fee or file a timely IFP application. The

Court accepts his representation that he was unable to submit his IFP application in a timely

fashion because he was hospitalized or out of the country. Even so, Powell Bey 's appl ication

does not support a finding that he is indigent. The Court recognizes that Powe ll Bey' s financial

declaration suggests that he is unemployed, and that his only source of monthly income is $800

in financial assistance from fami ly members. (IFP Mot. at I.) However, Powell Bey also

represents that he just returned from an eight-day trip to Montego Bay, Jamaica. (Mot. for

Extension at I 3 .) Moreover, on September 24, 20 19, shortly after he filed this action, Powell

Bey paid the $400 filing fee to commence another action pending before this Court. See Bey v.

Nassau County Supreme Court, et al. , l 9-CV-5422 (RRM) (PK). Powell Bey fails to explain

how these facts are consistent with his claim that he is unable to pay the filing fee in this case.

Based on the totality of his submissions, he has not made an adequate showing that he is indigent

and eligible for IFP status at this time.

        Moreover, Powell Bey's contention that "all court fees should be waived" because gold

and si lver coins are the o nly "lawful money" is meritless. (IFP Mot. at 3.) It appears that this

argument originates in Moorish-American literature. (Id.) Courts have repeatedly rejected

similar arguments by plaintiffs who, like Powell Bey, purport to be m embers of the Moorish

National Republic. See Hope Bey v. DeBlasio, No. l 7-CV-2836 (MKB), 2017 WL 64 17318, at

*2 (E.D.N .Y. Sept. 25, 20 17) (rejecting the argument that plaintiff need not pay the filing fee

because gold and silver coins are the only lawful money); see also Bey v. Knight, No. 15-CV-

5228 (ENV) (RER), 20 15 WL 7734099, at *1-3 (E.D.N.Y. Nov. 30, 2015) (finding that



                                                  2
plaintiffs representation that he did not possess gold or silver coins was insufficient fo r the court

to determine whether he was indigent). Accordingly, Powell Bey's motion to proceed IFP is

denied without prejudice to renewal.

       Should Powell Bey wish to refil e his motion to proceed IFP, he is directed to fi le an

am ended lFP application using Form AO239 within fourteen days of the date of this Order.


                                          CONCLUSION

       Powell Bey ' s motion to proceed informa pauperis is denied without prejudice, as his

financial declaration does not support a finding of indigency. If Powell Bey wishes to proceed

with this action, he must either (1) pay the filing fee to the Clerk of Court of the Eastern District

of New York, or (2) file Form AO239, the long form IFP application. If Powell Bey fai ls to

comply with this Order within fow1een days of the date of this Order, this action may be

dismissed without prejudice. The Clerk of Court is respectfully directed to mail a copy of this

Order and Form AO239 to Powell Bey, and to note the mailing on the docket.


                                                       SO ORDERED.

Dated: Brooklyn, New York
        j1/.Jv   I«     , 20 19                         s/Roslynn R. Mauskopf


                                                       ROSL YNN R. MAUSKOPF
                                                       United States Di strict Judge




                                                  3
